Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are in light of the new grounds of rejection set forth below. 
Drawing rejection set forth on 5/10/2022 has been withdrawn due to the amendments filed on 8/9/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-8, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Danello (U.S 2013/0258599 A1) in view of LIU (U.S 2008/0316707 A1).
In regards to Claim 1, Danello discloses an automated driving system computer comprising: a board (Fig.2f, #12); one or more processors (Fig.2f, #14a-14d and paragraph [0043 & 0086], discloses the IC’s can be processors (CPU chips)) coupled to the board (Fig.2f); a first layer of a first thermal interface material (Fig.2f, #52) applied on the one or more processors (Fig.2f); a heat spreader (Fig.2f, #57) having a first side and a second side (Fig.2f), the first side in contact with the first layer of the first thermal interface material (Fig.2f, first side contact with #52); a second layer of a second thermal interface material (Fig.2f, #54) applied on the second side of the heat spreader (Fig.2f, on the second side of #57); and a cold plate (Fig.2f, #20, which the office interprets as the cold plate and furthermore, see paragraph [0003]) in contact with the second layer of the second thermal interface material (Fig.2f).
Danello fails to disclose: The heat spreader having a shoulder extending therefrom; a fastener disposed through the shoulder, the fastener securing the heat spreader to the board; a spring disposed around the fastener, wherein the spring presses against the shoulder of the heat spreader and thereby compresses the heat spreader against the one or more processors.
However, LIU discloses: The heat spreader (Fig.1, #14) having a shoulder (Fig.1, #144) extending therefrom (Fig.1, #144 extending from #14); a fastener (Fig.1, #40) disposed through the shoulder, the fastener securing the heat spreader to the board (Paragraph [0014], which discloses the fastener attached to the pcb); a spring (Fig.1, #40 includes a spring) disposed around the fastener (Fig.1), wherein the spring presses against the shoulder of the heat spreader and thereby compresses the heat spreader against the one or more processors (Fig.1, the office notes that when the screw is tighten, the spring is compressed towards the heat spreader which applies pressure to the one or more processors for better thermal dissipation, as such the office notes that with the combination of Danello in view of Liu, the heat spreader in thermal contact with one or more processors (as taught by Danello) would be modified to include a shoulder which accepts a fastener having a spring (as taught by Liu) to press against the one or more processors).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat spreader in thermal contact with one or more processors (as taught by Danello) to further include a shoulder which accepts a fastener having a spring (as taught by Liu) to press against the on the one or more processors. By modifying the heat spreader to include a shoulder which accepts a fastener having a spring, would ensure that enough compression is applied to allow for a strong thermal connection between the heat spreader and one or more processors to effectively dissipate heat outwards). 
In regards to Claim 3, Danello in view of Liu disclose the automated driving system computer of claim 1, further comprising: wherein the heat spreader is not in direct contact with the board (Danello, Fig.2f, the heat spreader is not direct connect with the board (processor and TIM between said spreader and board), as such the office notes that with the combination of Danello in view of Liu, the heat spreader (as taught by Danello) would be secured to the board via a fastener without contacting the board (as taught by Qin) as the spreader would be in direct contact with the one or more processors, preventing said spreader from directly contacting the board).
In regards to Claim 4, Danello in view of Liu disclose the automated driving system computer of claim 3, wherein the spring controls an amount of force of the heat spreader applies to the one or more processors (Danello in view of Liu, Fig.2f and Fig.1, the office notes that the spring applies a pressure depending on the amount the screw is tighten, which forces the heat spreader to thermally contact the one or more processors). 
In regards to Claim 5, Danello in view of Liu disclose the automated driving system computer of claim 1, wherein the heat spreader is made of a conductive material (Danello, Fig.2f, #57 is made of conductive material, see paragraph [0074-76], which discloses using conductive metals). 
In regards to Claim 6, Danello in view of Liu discloses the automated driving system computer of claim 1, wherein the conductive material is copper (Danello, Fig.2f and paragraph [0003], discloses the heat spreader #57 can be made of copper). 
In regards to Claim 7, Danello in view of Liu disclose the automated driving system computer of claim 1, wherein the cold plate comprises one or more fluid channels (Danello, Fig.2f, #20 includes one or more fluid channels, see paragraph [0078], which discloses the cold plate/cooling manifold includes a fluid channel within said plate). 
In regards to Claim 8, Danello in view of Liu disclose the automated driving system computer of claim 1, wherein the heat spreader (Liu, Fig.1, #14) further comprises one or more heat pipes (Liu, Fig.1, #30) coupled to (Liu, Fig.1, #30 are coupled to #14) or embedded in the heat spreader and configured to collect heat from the one or more processors and transfer the heat away from the one or more processors (Danello in view of Liu, the office notes that the heat spreader in thermal communication with the one or more processor (as taught by Danello) would be modified to include a groove to allow one or more heat pipes to couple to said heat spreader (as taught by Liu) to help transfer heat away from the one or more processors). 

In regards to Claim 11, Danello discloses a method comprising: coupling one or more processors (Fig.2f, #14a-14d and paragraph [0086], which discloses can be processors) to a board (Fig.2f, #12); applying a first layer of a first thermal interface material (Fig.2f, #52) on the one or more processors (Fig.2f); disposing a first side of a heat spreader (Fig.2f, #57) on the first layer of the first thermal interface material (Fig.2f, on top of #52); applying a second layer of a second thermal interface (Fig.2f, #54) material on a second side of the heat spreader (Fig.2f, #54 on top of #57); and disposing a cold plate (Fig.2f, #20) on the second layer of the second thermal interface material (Fig.2f). 
Danello fails to disclose: The heat spreader having a shoulder extending therefrom; a fastener disposed through the shoulder, the fastener securing the heat spreader to the board; a spring disposed around the fastener, wherein the spring presses against the shoulder of the heat spreader and thereby compresses the heat spreader against the one or more processors.
However, LIU discloses: The heat spreader (Fig.1, #14) having a shoulder (Fig.1, #144) extending therefrom (Fig.1, #144 extending from #14); a fastener (Fig.1, #40) disposed through the shoulder, the fastener securing the heat spreader to the board (Paragraph [0014], which discloses the fastener attached to the pcb); a spring (Fig.1, #40 includes a spring) disposed around the fastener (Fig.1), wherein the spring presses against the shoulder of the heat spreader and thereby compresses the heat spreader against the one or more processors (Fig.1, the office notes that when the screw is tighten, the spring is compressed towards the heat spreader which applies pressure to the one or more processors for better thermal dissipation, as such the office notes that with the combination of Danello in view of Liu, the heat spreader in thermal contact with one or more processors (as taught by Danello) would be modified to include a shoulder which accepts a fastener having a spring (as taught by Liu) to press against the one or more processors).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat spreader in thermal contact with one or more processors (as taught by Danello) to further include a shoulder which accepts a fastener having a spring (as taught by Liu) to press against the on the one or more processors. By modifying the heat spreader to include a shoulder which accepts a fastener having a spring, would ensure that enough compression is applied to allow for a strong thermal connection between the heat spreader and one or more processors to effectively dissipate heat outwards). 
In regards to Claim 13, Danello in view of Liu disclose the method of claim 11, further comprising: wherein the heat spreader is not in direct contact with the board (Danello, Fig.2f, the heat spreader is not direct connect with the board (processor and TIM between said spreader and board), as such the office notes that with the combination of Danello in view of Liu, the heat spreader (as taught by Danello) would be secured to the board via a fastener without contacting the board (as taught by Qin) as the spreader would be in direct contact with the one or more processors, preventing said spreader from directly contacting the board).
In regards to Claim 14, Danello in view of Liu disclose the method of claim 13, wherein the spring controls an amount of force of the heat spreader applies to the one or more processors (Danello in view of Liu, Fig.2f and Fig.1, the office notes that the spring applies a pressure depending on the amount the screw is tighten, which forces the heat spreader to thermally contact the one or more processors). 
In regards to Claim 15, Danello in view of Liu disclose the method of claim 11, wherein the heat spreader is made of a conductive material (Danello, Fig.2f, #57 is made of conductive material, see paragraph [0074-76], which discloses using conductive metals). 
In regards to Claim 16, Danello in view of Liu disclose the method of claim 15, wherein the conductive material is copper (Danello, Fig.2f and paragraph [0003], discloses the heat spreader #57 can be made of copper). 
In regards to Claim 17, Danello in view of Liu disclose the method of claim 11, wherein the cold plate comprises one or more fluid channels (Danello, Fig.2f, #20 includes one or more fluid channels, see paragraph [0078], which discloses the cold plate/cooling manifold includes a fluid channel within said plate). 
In regards to Claim 18, Danello in view of Liu disclose the method of claim 11, wherein the heat spreader (Liu, Fig.1, #14) further comprises one or more heat pipes (Liu, Fig.1, #30) coupled to (Liu, Fig.1, #30 are coupled to #14) or embedded in the heat spreader and configured to collect heat from the one or more processors and transfer the heat away from the one or more processors (Danello in view of Liu, the office notes that the heat spreader in thermal communication with the one or more processor (as taught by Danello) would be modified to include a groove to allow one or more heat pipes to couple to said heat spreader (as taught by Liu) to help transfer heat away from the one or more processors). 


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Danello (U.S 2013/0258599 A1) in view of LIU (U.S 2008/0316707 A1), and further, in view of Uchino (U.S 2020/0341525 A1). 
In regards to Claim 10, Danello in view of Liu disclose the automated driving system computer of claim 1.
Danello in view of Liu fail to disclose: wherein the board, the one or more processors, the first and second layers, the heat spreader, and the cold plate are all contained in a chassis.
However, Uchino discloses: wherein the board, the one or more processors, the first and second layers, the heat spreader, and the cold plate are all contained in a chassis (Fig.1, #10, which discloses PCB including cooling elements arranged within a chassis, as such the office notes that with the combination of Danello in view of Liu and Uchino, the first and second layers, the heat spreader, and the cold plate (as taught by Danello) would be modified and placed within a chassis (as taught by Uchino) to protect the elements from outside forces).
	Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the first and second layers, the heat spreader, and the cold plate (as taught by Danello) would be modified and placed within a chassis (as taught by Uchino) to protect the elements from outside forces. By containing all the elements within a chassis, would ensure the components listed above are protected from unwanted contaminants and/or intrusions, thus ensuring a safe operating environment.   

In regards to Claim 20, Danello in view of Liu disclose the method of claim 11.
Danello in view of Liu fail to disclose: wherein the board, the one or more processors, the first and second layers, the heat spreader, and the cold plate are all contained in a chassis.
However, Uchino discloses: wherein the board, the one or more processors, the first and second layers, the heat spreader, and the cold plate are all contained in a chassis (Fig.1, #10, which discloses PCB including cooling elements arranged within a chassis, as such the office notes that with the combination of Danello in view of Liu and Uchino, the first and second layers, the heat spreader, and the cold plate (as taught by Danello) would be modified and placed within a chassis (as taught by Uchino) to protect the elements from outside forces).
	Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the first and second layers, the heat spreader, and the cold plate (as taught by Danello) would be modified and placed within a chassis (as taught by Uchino) to protect the elements from outside forces. By containing all the elements within a chassis, would ensure the components listed above are protected from unwanted contaminants and/or intrusions, thus ensuring a safe operating environment.   






Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Danello (U.S 2013/0258599 A1) in view of LIU (U.S 2008/0316707 A1), and further, in view of Wang (U.S 2010/0326630 A1).  
In regards to Claim 9, Danello in view of Liu disclose the automated driving system computer of claim 1.
Danello in view of Liu fail to disclose: wherein the heat spreader further comprises one or more vapor chambers coupled to or embedded in the heat spreader and configured to collect heat from at least one of the one or more processors and transfer the heat away from the one or more processors.
However, Wang discloses: Wherein the heat spreader (Fig.1, #10) further comprises one or more vapor chambers (Fig.2, #12 paragraph [0015], which discloses #10 having a vapor chamber)) coupled to or embedded in the heat spreader (Fig.1-2, #10 includes the one or more vapor chamber#12) and configured to collect heat from at least one of the one or more processors and transfer the heat away from the one or more processors (Fig.2, #12 is configured to collected heat from processor #20, paragraph [0004], as such the office notes that with the combination of Danello in view of Liu and Wang, the heat spreader used to dissipate heat from the plurality of processors (as taught by Danello) would be modified to include one or more vapor chambers (as taught by Wang) to help dissipate heat generated by the processors). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat spreader used to dissipate heat from the plurality of processors (as taught by Danello) to further include one or more vapor chambers (as taught by Wang) to help dissipate heat generated by the processors. By including one or more vapor chambers within the heat spreader, would enhance the cooling abilities of the spreader, and increase the efficiency of cooling for the one or more processors.
In regards to Claim 19, Danello in view of Liu disclose the method of claim 11.
Danello in view of Liu fail to disclose: wherein the heat spreader further comprises one or more vapor chambers coupled to or embedded in the heat spreader and configured to collect heat from at least one of the one or more processors and transfer the heat away from the one or more processors.
However, Wang discloses: Wherein the heat spreader (Fig.1, #10) further comprises one or more vapor chambers (Fig.2, #12 paragraph [0015], which discloses #10 having a vapor chamber)) coupled to or embedded in the heat spreader (Fig.1-2, #10 includes the one or more vapor chamber#12) and configured to collect heat from at least one of the one or more processors and transfer the heat away from the one or more processors (Fig.2, #12 is configured to collected heat from processor #20, paragraph [0004], as such the office notes that with the combination of Danello in view of Liu and Wang, the heat spreader used to dissipate heat from the plurality of processors (as taught by Danello) would be modified to include one or more vapor chambers (as taught by Wang) to help dissipate heat generated by the processors). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat spreader used to dissipate heat from the plurality of processors (as taught by Danello) to further include one or more vapor chambers (as taught by Wang) to help dissipate heat generated by the processors. By including one or more vapor chambers within the heat spreader, would enhance the cooling abilities of the spreader, and increase the efficiency of cooling for the one or more processors.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835